                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

UNITED STATES OF AMERICA                                                            PLAINTIFF

v.                          Case No. 4:19-cr-00180 KGB

TYRONE VINCENT LUNNIE                                                            DEFENDANT

                                  Memorandum and Order

       This matter comes before the Court on Defendant Tyrone Lunnie’s Motion for

Release on Bond (Doc. No. 31 ). On August 23, 2019, the Court ordered Mr. Lunnie detained

pending trial, and he has been in custody since. He now seeks temporary release pursuant to

18 U.S.C. § 3142(i) for what he contends are compelling reasons related to the recent

COVID-19 global pandemic.

       According to Mr. Lunnie, his present status in custody poses a lethal threat to him

because he is 48 with a history of bouts with bronchitis, high blood pressure, and recurring

gastrointestinal problems, stemming from a gunshot wound to his abdomen. He claims these

underlying medical conditions render him at greater risk of serious illness or death should

he contract COVID-19. The court is sympathetic to his concerns, but Mr. Lunnie is not alone.

COVID-19 presents serious ongoing concerns for millions of people, especially those with

certain underlying medical conditions. On balance, Mr. Lunnie has not shown a sufficiently

compelling reason that his release is necessary, particularly in light of the Court’s prior

finding that he is a flight risk and danger to the community. The Court could fashion no condition

or combination of conditions that would reasonably assure it of Defendant’s appearance and the

safety of another person or the community. He has not made even a threshold showing that his
proposed release would necessarily better address his health concerns than if he were to

remain in custody. Furthermore, his proposed release plan would likely increase the risk of

harm to others. The court therefore summarily denies Mr. Lunnie’s motion.

                                           Discussion

       18 U.S.C. § 3142(i) of the Bail Reform Act provides in relevant part as follows:

           The judicial officer may, by subsequent order, permit the temporary release of
           the person, in the custody of a United States marshal or another appropriate
           person, to the extent that the judicial officer determines such release to be
           necessary for preparation of the person’s defense or for another compelling
           reason.

18 U.S.C. § 3142(i) (emphasis added). A defendant bears the burden of establishing

circumstances warranting release under § 3142(i). See United States v. Buswell, No. 11-CR-

198-01, 2013 WL 210899, at *5 (W.D. La. Jan. 18, 2013) (collecting cases).

       In United States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895 (D. Kan. Mar. 25,

2020), the district court provides an excellent analysis of recent cases around the country where

courts are addressing whether defendants should be released from custody or allowed bond

conditions based solely on the present health crisis. There, the Court conducts an in depth study of

cases dealing with the pandemic, and the myriad of ways court favor addressing the matter. The

Clark Court concluded that the inquiry into whether a defendant’s particular circumstances

warrant release in light of the COVID-19 pandemic is appropriately considered on a case-by-

case basis under the “another compelling reason” prong of § 3142(i). In making that

determination, the Court noted:



                                                 2
              Whether a defendant’s particular circumstances warrant release in light of the
       COVID-19 pandemic is appropriately considered on a case-by-case basis under the
       “another compelling reason” prong of § 3142(i), as the district court did in [United
       States v. Hamilton, No. 19-CR-54-01, 2020 WL 1323036, at *2 (E.D.N.Y. Mar. 20,
       2020). There, the court denied temporary release based on the COVID-19 pandemic
       where the defendant was of advanced age and suffered from dementia and a history
       of stroke and heart attack because, among other things, there had been no reported
       incidents of COVID-19 within the facility where he was being housed, and the Bureau
       of Prisons “is taking system-wide precautions to mitigate the possibility of an
       infection within its facilities.” Id. The mere possibility of an outbreak at the facility
       was not a compelling reason to justify his release. Id.

               The court is mindful of the unprecedented magnitude of the COVID-19
       pandemic and the extremely serious health risks it presents. But, in that context, a
       defendant should not be entitled to release under § 3142(i) based solely on
       generalized COVID-19 fears and speculation. Rather, the court must make an
       individualized determination as to whether COVID-19 concerns present such a
       compelling reason in a particular case that temporary release is necessary under §
       3142(i). In making that determination, the undersigned will evaluate at least the
       following factors: (1) the original grounds for the defendant’s pretrial detention, (2)
       the specificity of the defendant’s stated COVID-19 concerns, (3) the extent to which
       the proposed release plan is tailored to mitigate or exacerbate other COVID-19 risks
       to the defendant, and (4) the likelihood that the defendant’s proposed release would
       increase COVID-19 risks to others. The court will not necessarily weigh these factors
       equally, but will consider them as a whole to help guide the court’s determination as
       to whether a “compelling reason” exists such that temporary release is “necessary.”



United States v. Clark, 2020 WL 1446895, at *2-3. The undersigned finds this analysis persuasive,

and will apply it to Mr. Lunnie’s case.

1.     The Original Grounds for Lunnie’s Pretrial Detention

       The court first considers the original grounds for the defendant’s pretrial detention.

See Hamilton, 2020 WL 1323036, at *1-2 (first considering the rebuttable presumption under

§ 3142(e) before considering whether the COVID-19 pandemic warranted temporary release


                                               3
under § 3142(i)); Buswell, 2013 WL 210899, at *5 (observing that “the facts surrounding the

underlying reasons for the defendant’s detention are relevant to the [§ 3142(i)] analysis”);

see also United States v. Dupree, 833 F. Supp. 2d 241, 247 (E.D.N.Y. 2011) (considering the

circumstances leading to the defendant’s revocation of pretrial release). After all, if a

defendant is seeking release under § 3142(i), the court has already found that pretrial

detention was warranted on the grounds that, e.g., no condition or combination of conditions

would reasonably assure the defendant would appear as required and/or not pose a risk of

harm to others. These reasons should be taken into consideration in determining whether a

defendant has presented such compelling reasons for release that they effectively override

or at least sufficiently counterbalance the findings that originally justified the pretrial

detention order.

       In this case, Mr. Lunnie is a high-risk defendant. The need for pretrial detention is not

even a close call. The undersigned originally ordered him detained pending trial because he

was both a risk of flight and a danger to the community. These findings are amply supported

by the record. Mr. Lunnie is facing seven serious felony drug distribution and gun possession

related offenses, with the potential for significant jail time. He has an extensive criminal

history, is an absconder, and has previously had issues complying with conditions of release.

As such, a rebuttable presumption arises under § 3142(e)(3)(A) that no condition or

combination of conditions will reasonably assure his appearance or the safety of any other

person or the community.

       2.     The Specificity of Lunnie’s COVID-19 Concerns

                                               4
       The court turns next to the defendant’s stated COVID-19 concerns. Mr. Lunnie is 48

years old and claims bouts with bronchitis, high blood pressure, and recurring gastrointestinal

problems, stemming from a gunshot wound to his abdomen. Based on what we now know,

those at high-risk for severe illness from COVID-19 are:

       •      People aged 65 and older
       •      People who live in nursing home or long-term care facility
       •      People of all ages with underlying medical conditions, particularly if not well
              controlled, including:
                     <       People with chronic lung disease or moderate to severe asthma
                     <       People who have serious heart conditions
                     <       People who are immunocompromised
                             Many conditions can cause a person to be immunocompromised,
                             including cancer treatment, smoking, bone marrow or organ
                             transplantation, immune deficiencies, poorly controlled HIV or
                             AIDS, and prolonged use of corticosteroids and other immune
                             weakening medications
       •      People with severe obesity (body mass index [BMI] of 40 or higher)
       •      People with diabetes
       •      People with chronic kidney disease undergoing dialysis
       •      People with liver disease

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk

.html (last visited April1, 2020). Mr. Lunnie does not advance that he is currently suffering

from a “bout” of bronchitis, making him more susceptible to illness or death if he contracts

the COVID-19 virus. He has therefore not established a specific and particular concern that

his health puts him at an increased risk for experiencing severe illness if he were to contract

COVID-19.

       The remainder of his arguments about being incarcerated are general and speculative.



                                              5
Mr. Lunnie suggests that he is at a greater risk of contracting COVID-19 given his presence

in the Greene County jail, and that release would afford him the opportunity for social

distancing and sheltering in place with one of two proposed third-party custodians—his

mother or his wife. However, there are no known cases of COVID-19 at the facility, and he

instead argues that an outbreak is inevitable. This argument is speculative. The facility is

reportedly taking reasonable recommended precautions, including drastically reduced its

inmate population, stopping all unnecessary traffic within the facility, and performing a strict

daily cleaning regimen. (Doc. No. 33-1) Everyone, including staff, is screened daily before

entering the jail. Each inmate is given a mat upon entering and has the opportunity to wipe

it down with disinfectant daily. The North section, where federal and state sentenced inmates

are held, can hold 160 and there are currently less than 120 being housed there. Greene

County Jail officials advise that the North section of the jail is the absolute safest in regards

to this outbreak, and have outlined the quarantine protocol used to protect the inmate

population. They keep track of all medical requests, refusals and visits, and conduct medical

intakes. Greene County Jail has a stock-pile of masks, gloves, and food to ensure jail officials

are prepared in case of any shortages or needs that arise. Also, the Greene County Jail has

closely worked with their local medical facility to ensure they get the medical attention

needed if required. With these required precautions in mind, the Defendant has failed to

demonstrate that his confinement puts him at sufficient risk of contracting COVID-19 to

warrant reversing or modifying this Court’s prior detention decision. See, e.g., Hamilton,

2020 WL 1323036, at *2 (denying release where there had been no reported incidents of

                                               6
COVID-19 within the facility where the defendant was being housed and the Bureau of

Prisons “is taking system-wide precautions to mitigate the possibility of an infection within

its facilities”).

        In sum, Mr. Lunnie does not currently present a specific COVID-19 risk, and his

arguments about incarceration are too speculative or generalized to favor release. He cannot

predict the extent to which COVID-19 cases might arise at the facility any more than many

Americans can predict how they might be exposed to the virus. He also cannot predict how

Greene County jail might respond to an outbreak any more accurately than many Americans

can predict how their local hospitals might respond. And while inmates may not be able to

fully adhere to optimal social distancing guidelines, these circumstances are generalized to

all individuals in the prison system and are not unique to Mr. Lunnie. He is at a facility that

has implemented meaningful measures to try to minimize the likelihood of the virus entering

the facility.

        3.      The Extent to Which the Proposed Release Plan is Tailored to Mitigate or
                Exacerbate the Defendant’s Overall COVID-19 Risks

The Bail Reform Act allows for temporary release only if the court determines that such

release is “necessary” for a compelling reason. 18 U.S.C. § 3142(i). In the context of

COVID-19, this means that the proposed temporary release plan should be tailored to

mitigate the defendant’s overall COVID-19 risks, not exacerbate them. Thus, the court

evaluates the extent to which the proposed release plan is tailored to mitigate or exacerbate

the defendant’s overall COVID-19 risks.


                                              7
       Here, like in Clark, Mr. Lunnie’s proposed release plan addresses only isolated

aspects of public health officials’ recommendations while ignoring other risk factors that

would arise if he were released from custody. Mr. Lunnie has not set forth a record

establishing that, even if someone at the facility were to contract COVID-19, Greene County

or area medical facilities are unprepared to contain the virus or care for those who may

become infected. Likewise, Mr. Lunnie does not address the extent to which his risks could

be exacerbated if he returns to his mother’s home or home with his wife. He proposes home

detention with GPS monitoring. However, he offers no evidence to explain how living with

his mother or wife mitigates the risk of infection. For example, he does not explain whether

either of these individuals are themselves at higher risk or who else has or will live in or

frequent the home or identify any screening practices or concrete COVID-19 precautions

being taken there. He therefore offers nothing more than speculation that home detention

would be less risky than living in close quarters with others at Greene County jail, which at

least has screening practices and other reasonable COVID-19 precautions in place. He also

does not address the risk of exposure to federal employees charged to monitor him if released

or the health care system’s capacity to provide him with adequate treatment if he were to

contract the virus.

       In response to the Government’s opposition to the motion, Mr. Lunnie’s counsel cites

to United States v. Stephens, 2020 WL 1295155 (S.D.N.Y. March 19, 2020). There, the

Court reopened Mr. Stephens’s hearing pursuant to 18 U.S.C. § 3142(f). The Court’s


                                             8
rationale was two-fold: first, the Court found the strength of the Government’s evidence at

the initial hearing used to proved Defendant was a danger to the community was undermined

by evidence not then available; and second, that prisoners may be at a heightened risk of

contracting COVID-19 should an outbreak develop. The undersigned finds this case

unpersuasive here for several reasons: first, Mr. Stephens is in New York, which is leading

the country in COVID-19 cases. Not to downplay the severity of this health crisis, but the

number of confirmed cases in Arkansas, particularly in Eastern Arkansas where Mr. Lunnie

is housed, pale in comparison to the current crisis in New York State. Mr. Lunnie, if

released, would leave Eastern Arkansas for the Central Arkansas area, the current “hot spot”

for Arkansas with the most confirmed cases of COVID-19 in the state. Second, the New

York Court determined, should an outbreak occur, it would impose substantial medical and

security challenges. This Court will not operate on speculation, as previously stated, and the

Greene County jail administrators have significantly reduced the number of inmates housed

at its facility. There is no indication that there are any present and measurable medical and

security challenges at the Greene County jail that would even rival the situation facing New

York at this time. Third, the New York Court found the defendant had no violent

background and no prior convictions involving violent conduct or gun charges. That is not

the case with our defendant, Mr. Lunnie. He has an extensive criminal history, and the

undersigned determined based on the evidence that he was both a flight risk and a danger to

the community.



                                              9
       On balance, the Court is persuaded that this factor is neutral. It is speculative to

predict whether Mr. Lunnie is safer in terms of his overall COVID-19 risks whether he is in

custody or temporarily released to live with his mother or wife.

       4.      The Likelihood that Defendant’s Proposed Release Plan Would Increase
               COVID-19 Risks to Others

       In considering temporary release under § 3142(i) based on circumstances related to

COVID-19, it is also appropriate to consider the likelihood that Mr. Lunnie’s proposed

release plan would increase COVID-19 risks to others, particularly if he is likely to violate

conditions of release. A defendant who is unable to comply with conditions of release poses

potential risks to law enforcement officers who are already tasked with enforcing shelter-in-

place orders in many cities and counties, pretrial services officers who come into contact with

the defendant for supervision, and others if that individual is taken back into custody.

       In this case, these considerations do not support release. This Court originally detained

defendant because he was both a risk of flight and a danger to the community. He has an

extensive criminal history, a history of noncompliance an absconding, and he is charged with

seven serious drug and gun charges that will result in significant prison time, if convicted.

Given the § 3142(f) and (g) considerations, the Court believes Mr. Lunnie will likely violate

any conditions of release the court may impose if the court were to issue a temporary-release

order. As another court observed:

            [w]hile the location monitoring that he proposed may offer useful information
            about where he is, it provides little useful information about what he is doing, and
            the ready accessibility of smart phones and digital communication devices would

                                               10
           make it all too easy for him to resume his involvement (directly or through
           confederates) in the distribution of controlled substances without detection.

United States v. Martin, 2020 WL 1274857, at *4 (D. Md. March 17, 2020). Here, Mr.

Lunnie has been unable or unwilling to remain law-abiding for most of his adult life. The

Court has no reason to believe he would suddenly become compliant now. Meanwhile,

supervising such a high-risk offender out in the community will place pretrial services

officers at heightened risk of contracting the virus. “[L]ocation monitoring is not a limitless

resource, nor is its installation and monitoring by the United States Pretrial Services officers

without risk to those personnel (who must be trained and certified to install location

monitoring) given the current recommendations regarding implementation of social

distancing.” Id. And, if Mr. Lunnie violates his conditions of release, law enforcement

officers will be forced to expend valuable resources during a national crisis to take him back

into custody and return him to custody, both increasing the risk to them of contracting and

spreading COVID-19 and further increasing the risk to the prison population when he

inevitably returns to the facility. These additional considerations weigh in favor of denying

the motion.

                                         Conclusion

       Mr. Lunnie has not established compelling reasons sufficient to persuade the court that

temporary release is necessary. Nor has he established that his “lifelong bouts with

bronchitis” puts him at an increased risk for experiencing severe illness if he were to contract

COVID-19. His arguments regarding the risk of an outbreak at his facility is speculative.

                                              11
Furthermore, he has not established that his proposed release plan would necessarily alleviate

his overall COVID-19 risks. To the contrary, it appears that, if he were released, he simply

would be trading one set of problems (e.g., reduced opportunities for social distancing at

Greene County jail) for another set of problems (e.g., contamination risks associated with

being in an uncontrolled environment). Meanwhile, his proposed release plan would place

United States Probation pretrial services officers at risk in supervising him and, if and when

the temporary release inevitably ends (whether because the COVID-19 risks subside or

because he violates his bond), it will place the United States Marshals Service officers at risk

in re-apprehending him and the facility at risk when he eventually reenters it after having had

abundant opportunity for contamination. On balance, Mr. Lunnie has not established a

compelling reason that temporary release is necessary.

       IT IS THEREFORE ORDERED that the Motion for Release on Bond (Doc. No. 31)

is DENIED.

       SO ORDERED THIS 2nd day of April, 2020.



                                            ____________________________________
                                            UNITED STATES MAGISTRATE JUDGE




                                              12
